IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-10235
                        Conference Calendar



PAMELA G. DELAFIELD,

                                           Plaintiff-Appellant,

versus

SCOTT MAYBERRY; PAM MAYBERRY; MAYBERRY GARDEN; KM & LM, LC.,

                                           Defendants-Appellees.


                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:00-CV-2075-D
                        --------------------
                            June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Because the appeal from the district court’s judgment has

been dismissed, Pamela Delafield’s appeal from the district

court’s order of January 22, 2001, reaffirming its prior ruling

revoking Delafield’s in forma pauperis status, is moot.     See Case

v. St. Paul Fire & Marine Ins. Co., 456 F.2d 252, 253 (5th Cir.

1972).   Accordingly, the appeal must be

     DISMISSED.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.